Citation Nr: 1437101	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-18 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1959 to December 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the June 2007 rating decision, the RO also denied claims of entitlement to service connection for diabetes mellitus and rheumatoid arthritis.  In June 2008, the Veteran submitted a notice of disagreement in which he expressed disagreement only with the denials of service connection for bilateral hearing loss and tinnitus.  Accordingly, the Veteran did not perfect an appeal of the denials of service connection for diabetes mellitus or rheumatoid arthritis.  Thus, those decisions are final, and those issues are not currently before the Board.

In August 2012, the Board remanded the Veteran's claims for further development.

The Virtual VA paperless claims processing system contains an August 2014 appellate brief; other documents are duplicative of the evidence of record.  The Veterans Benefits Management System contains a March 2013 procedural waiver from the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has indicated he currently receives VA treatment regarding his hearing, and that VA practitioners have commented that his exposure to jet engines in service may have had an effect on his current hearing loss.  See May 2009 substantive appeal; October 2008 Veteran statement; see also August 2012 VA examination report (noting an October 2008 VA audiology consultation).  There are no VA treatment records associated with the evidentiary record.  On remand, the AOJ should ask the Veteran to identify the VA facilities from which he has received treatment, and obtain the Veteran's VA treatment records.

In a December 2003 Authorization and Consent to Release Information to VA, the Veteran stated that he received treatment from JSA Medical Group since 1974, to include for his hearing and tinnitus.  See also November 2000 HEARx hearing test (Veteran's listed physician has the same address as the JSA Medical Group).  Of record are treatment records from JSA Medical Group dated December 2004 to November 2006.  On remand, the AOJ should make appropriate efforts to obtain all of the Veteran's treatment records from the JSA Medical Group.

In his October 2008 statement, the Veteran indicates that his first hearing test after service was performed 15 to 20 years prior, at the request of his private HMO doctor, and that the results indicated he "was severely Tone Deaf."  Although there are a few records from an HMO physician included with the Veteran's Social Security Administration disability records related to his back injury, there are no other private medical records from that time period, to include a hearing examination.  On remand, the AOJ should make appropriate efforts to obtain treatment records from the Veteran's private HMO physician, as well as from his first post-service hearing test as requested by that physician.

In August 2012, the Veteran was afforded a new VA audiology examination per the Board's August 2012 remand instructions.  The August 2012 VA examiner diagnosed bilateral sensorineural hearing loss, and noted the Veteran's report of recurrent tinnitus.  The VA examiner opined that it is less likely than not that the Veteran's hearing loss and tinnitus were caused by or a result of his noise exposure in the military.  The examiner noted the Veteran's service treatment records were silent for hearing loss and tinnitus complaints, and the separation audiogram indicated normal hearing bilaterally.  The examiner also noted the Veteran has longstanding significant chronic medical conditions, although she did not indicate in what way those medical conditions influenced her opinion regarding the Veteran's hearing loss and/or tinnitus.  Further, the August 2012 VA examiner noted that the evidence of record indicated hearing loss was first reported in 2000 to have presented a year earlier, 40 years after the Veteran's separation from service, and that in private treatment records in 2000 and 2005 the Veteran denied tinnitus.  The VA examiner referenced an Institute of Medicine Report on Noise and Military Service that "based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed onset hearing loss." 

Although the August 2012 VA examiner stated that the Veteran's November 1962 separation audiogram showed normal hearing bilaterally, she did not address the upward threshold shift in the Veteran's hearing shown in all of the audiograms contained in the Veteran's service treatment records, particularly in the Veteran's right ear.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, an addendum opinion is required to address the nature and etiology of the Veteran's bilateral hearing loss and bilateral tinnitus.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private and VA treatment related to his bilateral hearing loss and tinnitus.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claims, to include from his HMO doctor, all private hearing tests to include those ordered by his private HMO doctor, and all treatment records from the JSA Medical Group since 1974.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. After the above development has been completed, and after any records obtained have been associated with the claims file, obtain an addendum opinion from the August 2012 VA audiological examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.

After reviewing the evidentiary record, the examiner is asked to respond to the following inquiries:  

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bilateral sensorineural hearing loss was either incurred in, or is otherwise related to, the Veteran's conceded in-service noise exposure?

The examiner should comment upon upward threshold shifts in the Veteran's hearing upon examination, to include upon examination during active duty, particularly in the Veteran's right ear.  See March 1959 audiogram; April 1959 Hearing Conservation Data; March 1961 Initial Class III examination; November 1962 separation examination. 

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bilateral tinnitus was either incurred in, or is otherwise related to, the Veteran's conceded in-service noise exposure?

The examiner should specifically address the Veteran's contention that he first started experiencing ringing in his ears during his third year of service.  See May 2009 substantive appeal.  

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered. 

3. The AOJ should conduct any other development deemed appropriate, and ensure that the VA addendum opinion complies with the Board's remand instructions.

4. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



